department of the treasury internal_revenue_service washington d c date cc dom fs fi p number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject special deduction under section c of the revenue reconciliation act of this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer state year year year date date issue whether for the year year and year taxable years taxpayer is entitled to the special deduction under section c of the revenue reconciliation act of the 1990_act 1991_2_cb_484 conclusion the issue of whether taxpayer is entitled to the special deduction provided by section c of the 1990_act ultimately turns on whether the coordination of benefit cob amounts at issue qualify as estimated salvage_recoverable under sec_832 facts the facts in the appeals officer’s supporting statement may be summarized as follows during the year year and year taxable years taxpayer was a not-for-profit corporation organized under the laws of state for federal_income_tax purposes taxpayer was an existing_blue_cross_or_blue_shield_organization within the meaning of sec_833 and was taxed as a stock property and casualty insurance_company under sec_831 et seq unless otherwise indicated section references throughout are to the internal_revenue_code_of_1986 as in effect during the taxable years at issue during the taxable years at issue taxpayer issued individual and group health_insurance_policies and filed life-nonlife consolidated income_tax returns with its subsidiaries the health_insurance_policies contained a coordination of benefits cob provision subject_to model regulations developed by the national association of insurance commissioners naic and adopted by state the purpose of a cob provision is to prevent a policyholder from recovering for the same coverage more than once from different insurers a standard cob provision provides ordering of benefits rules designating a primary policy that will cover claims to the fullest extent of its coverage and a secondary policy that will cover only amounts not covered by the primary policy an insurer that is secondarily liable under a cob provision may adopt either a pay and pursue policy which means that it will pay the claims as if it were primarily liable and then pursue reimbursement from the primary insurer or a pursue and pay policy which means that it will only pay what it is liable for as the secondary insurer taxpayer claimed the special deduction allowed under section c of the 1990_act for salvage and subrogation fresh_start for purposes of determining the special deduction taxpayer included in estimated salvage_recoverable as of date amounts unpaid as of date for which another insurance_company was primarily liable under the cob provision taxpayer argues that the savings generated by its cob provision is a form of salvage which has always been netted against its unpaid_losses deduction and maintains that it relied upon and is in full compliance with the disclosure requirements of revproc_91_48 1991_2_cb_760 and sec_1_832-4 accordingly taxpayer argues it is entitled to the special deduction under section c of the 1990_act the revenue_agent and appeals officer assert however that cob should not be characterized as salvage as a result taxpayer is not a netter and does not qualify for the special deduction law and analysis the issue of whether taxpayer is entitled to the special deduction provided by section c of the 1990_act ultimately turns on whether the cob amounts at issue qualify as estimated salvage_recoverable under sec_832 this issue we will summarize the relevant provisions of the code and treasury regulations promulgated thereunder before discussing the government’s position on prior to blue cross and blue shield organizations were exempt from federal_income_tax for taxable years beginning after date blue cross and blue shield organizations are taxed for federal_income_tax purposes as stock property and casualty insurance_companies under sec_831 et seq sec_832 provides that for an insurance_company subject_to tax under sec_831 property and casualty insurance_company_taxable_income means gross_income as defined in sec_832 less deductions allowed as defined by sec_832 among the deductions allowed is the sec_832 deduction for losses_incurred sec_832 provides in general that losses_incurred means the losses_incurred during the taxable_year on insurance contracts computed as follows i to losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year ii to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year iii to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverable as of the end of the taxable_year sec_832 also provides that the amount of estimated salvage_recoverable shall be determined on a discounted basis in accordance with procedures established by the secretary sec_832 as summarized above incorporates certain 1990_act amendments prior to the 1990_act most property and casualty insurance_companies accounted for salvage on a cash_basis ie took salvage into income only when recoveries were made section of the 1990_act amended sec_832 to require property and casualty insurance_companies to account for salvage on an accrual basis ie take future salvage recoveries into account on an estimated basis in computing losses_incurred for taxable years beginning after date the requirement to convert from a cash_method to an accrual_method of accounting for salvage would have been considered a change in method_of_accounting under sec_481 but for the fact that the 1990_act granted relief from the normal operation of sec_481 thus for property and casualty insurance_companies that reported losses_incurred gross of estimated salvage for the last taxable_year beginning before date grossers section c b of the 1990_act provides that percent of the sec_481 adjustment that would have otherwise been added to income was permanently forgiven the remaining percent is to be taken into income over a period not to exceed the four taxable years beginning after date this relief for grossers is often referred to as fresh_start for property and casualty insurance_companies that reported losses_incurred net of estimated salvage prior to the effective date netters section c of the 1990_act provides a special deduction equal to percent of the discounted salvage_recoverable balance at the end of like the fresh_start for grossers the special deduction for netters is generally to be taken into account ratably over the first four taxable years beginning after date the 1990_act also requires a change in method_of_accounting because although netters took estimated salvage into account they did not separately state the amount of estimated salvage the 1990_act requires netters to report a gross amount for the loss reserve and separately state the amount of estimated salvage on date the service issued proposed_regulations under amended sec_832 b a on date the service issued revproc_91_48 providing rules for computing deductions for losses_incurred under sec_832 on date the service issued notice_92_1 1992_1_cb_493 to advise taxpayers of significant changes in the final regulations on date the service published final regulations concerning the tax treatment of salvage the regulations are effective for taxable years beginning after date sec_1_832-4 provides for the fresh_start for grossers and sec_1_832-4 provides for the special deduction for netters sec_1_832-4 provides that an insurance_company that claims the special deduction must establish to the satisfaction of the district_director that the deduction represents only the discounted amount of estimated salvage_recoverable that was actually taken into account by the company in computing losses_incurred for its last taxable_year beginning before date sec_1_832-4 provides a safe_harbor for fulfilling the requirements of sec_1_832-4 under the safe_harbor the requirements of sec_1_832-4 will be deemed satisfied and the amount that the company reports as bona_fide estimated salvage_recoverable will not be subject_to adjustment if i the company files with the insurance regulatory authority of the company’s state of domicile on or before date a statement disclosing the extent to which losses_incurred for each line_of_business reported on its annual_statement were reduced by estimated salvage_recoverable ii the company attaches a statement to its federal_income_tax return filed for the first taxable_year beginning after date agreeing to apply the special rule for overestimates under section c of the 1990_act to the amount of estimated salvage_recoverable for which it has taken the special deduction and iii in the case of a company that is a member of a consolidated_group each insurance_company subject_to tax under sec_831 that is included in the consolidated_group complies with the requirement in the preceding paragraph with respect to its special deduction if any sec_1_832-4 provides that for purposes of sec_832 the unpaid_losses component of losses_incurred unpaid_losses at the close of the taxable_year must consist of only actual unpaid_losses the regulation also provides that any estimate of unpaid_losses must be a fair and reasonable estimate of the amount the company will be required to pay sec_1_832-4 provides that for purposes of sec_832 the estimated salvage_recoverable component of losses_incurred estimated salvage_recoverable includes all anticipated recoveries on account of salvage whether or not the salvage is treated or may be treated as a separate asset for state statutory purposes the regulation also provides that for purposes of sec_832 and the regulations thereunder salvage_recoverable includes anticipated recoveries on account of subrogation claims arising with respect to paid or unpaid_losses as discussed above whether taxpayer is entitled to the special deduction under section c of the 1990_act is dependant upon whether the cob amounts can be characterized as salvage case development hazards and other considerations please call if you have any further questions by carol p nachman special counsel cc dom fs fi p cc
